Citation Nr: 0521049	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a cardiovascular disability, including myocardial 
infarctions, claimed as due to Department of Veterans Affairs 
treatment.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), that 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for acute myocardial infarction.  In March 2005, the veteran 
testified before the Board at a hearing held at the RO.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's coronary artery disease and related 
complications (including several myocardial infarctions) were 
not proximately caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, or by an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A 
§ 1151 for a cardiovascular disability, including myocardial 
infarctions, claimed as due to VA treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must consider if VA has satisfied all 
duties to notify and assist the veteran.  38 U.S.C.A. 
§§ 5103, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in January 2003, 
that is, after the November 9, 2000, effective date of the 
relevant notice and assistance requirements.  However, even 
under Pelegrini, the notices regarding the veteran's claim 
informed her of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  Any defect with regard to the timing of the 
notice to the veteran was harmless because of the thorough 
and informative notices provided throughout the adjudication 
of the claim.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  

The RO sent the veteran correspondence in December 2002; and 
a statement of the case in June 2003.  These documents 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  The Board 
notes that the June 2003 statement of the case phrased the 
issue, in part, as whether new and material evidence had been 
received to reopen the claim.  This is an unfortunate 
misphrasing of the issue.  However, there has been no harm to 
the veteran because preceding and subsequent adjudicative 
actions, as well as the June 2003 statement of the case 
itself, described the relevant substantive laws relating to 
this claim.  The Board's following decision results in no 
prejudice to the veteran in terms of lack of notice of the 
proper legal requirements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Thus, taken together, these documents 
discussed the evidence considered and the pertinent laws and 
regulations, including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159 and the reasons for the RO's decision.  
There was no harm to the veteran, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, VA has satisfied its "duty to notify" 
the veteran.  

VA has also obtained all relevant evidence identified by the 
veteran.  In March 2005, she submitted additional treatment 
records directly to the Board, along with a signed waiver of 
initial consideration of this evidence by the RO (the agency 
of original jurisdiction).  She has not otherwise indicated 
the existence of any other relevant evidence not already 
obtained.  Thus, VA has complied with all duties to assist 
the veteran in securing relevant, available evidence.

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The Board now 
turns to the merits of the case.

The veteran seeks compensation for a cardiovascular 
disability, claimed to have been aggravated by VA treatment.  
She first raised the possibility of a claim under the 
provisions of 38 U.S.C.A. § 1151 at a hearing before the RO 
in September 2000, and the Board referred the matter for 
further action in a decision on a separate appeal in August 
2002.  If a veteran suffers an injury or aggravation of an 
injury as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) 
(West 2002).

The law provides that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2) (2004).  

In addition, the additional disability or death must actually 
result from VA hospitalization, medical treatment, or 
surgical treatment, and not merely be coincidental therewith.  
In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 U.S.C.A. § 3.358(c)(1), (2)(2004).  

In the present case, the veteran alleges that a failure on 
the part of VA medical personnel to adequately diagnosis and 
treat her cardiovascular complaints resulted in additional 
disability of her cardiovascular system.    

The veteran states that when she first began experiencing 
chest pains in the mid-1990's, these complaints were 
attributed by VA physicians to a gastrointestinal disorder.  
The gist of her argument is that VA doctors should have 
recognized the presence of a cardiovascular disorder and 
should have treated her for that, instead of solely for 
gastrointestinal complaints; she claims that had VA done so, 
she might have avoided the maturation of her cardiovascular 
problems and the occurrence of several myocardial infarctions  

The veteran presented to the Henry Ford Hospital in May 1996 
with exertional chest discomfort (heaviness, burning, without 
radiation) over the past three months.  According to a May 
1996 cardiology office note from the Henry Ford Hospital, a 
stress test was suggestive of myocardial ischemia.  Cardiac 
catheterization was recommended.  That cardiac 
catheterization, performed in May 1996 at the Henry Ford 
Hospital, revealed mild coronary artery disease.  However, 
notes from this facility from this period of time indicate 
that the veteran had no known coronary disease, known prior 
cardiac events, or evidence of heart failure, dyspnea, 
orthopnea, or edema prior to this time.  

VA outpatient treatment records from late 1996 and onward 
show treatment for a variety of disabilities, including 
coronary artery disease and hypertension.  In January 2000, 
she sought treatment at a VA medical center for chest pains.  
On evaluation, a cardiac disorder was suspected, and she was 
admitted as an inpatient.  Subsequent testing revealed a 
myocardial infarction, for which she was treated for several 
days and released to be followed on an outpatient basis.  She 
sustained a second myocardial infarction in May 2001, for 
which she sought and received VA medical treatment.  She was 
subsequently hospitalized in January 2002 and again in 
February 2002 for unstable angina.  A third myocardial 
infarction was diagnosed in May 2002, at which time she was 
hospitalized for several days.  

The Board notes initially that while her coronary artery 
disease was first diagnosed at a non-VA medical facility (the 
Henry Ford Hospital) in May 1996, there was no evidence of 
prior known coronary disease, prior cardiac events, or prior 
cardiac symptoms.  Indeed, the exertional chest discomfort 
had been present only for about three months, according to 
complaints described in Henry Ford Hospital records from May 
1996.  Subsequent to her admission and discharge, she was 
treated on several occasions by VA, and her coronary artery 
disease and hypertension were noted.  She has also received 
subsequent VA treatment for her myocardial infarctions.  

However, in a nutshell, the record includes no competent 
evidence ascribing any aspect of her cardiovascular problems, 
including her myocardial infarctions from  1996 to the 
present, to a failure by VA to diagnose or treat her 
cardiovascular disabilities.  In fact, the 19956 records from 
the Henry Ford Hospital reflect that the veteran's 
cardiovascular symptoms had been very recent and that there 
was no indication of the presence of cardiac symptoms or 
manifestations at any time in her past medical history.  
Thus, the record does not necessarily support the veteran's 
contention that VA should have recognized the existence of 
cardiovascular symptoms.  Simply put, the record shows that 
the veteran was treated by VA for facially gastrointestinal 
complaints and that there was no indication of cardiovascular 
symptoms in the recent past that should have alerted VA to 
the possibility of cardiovascular implications.

Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  
Furthermore, there is no competent evidence that the veteran 
has suffered any additional degree of disability above and 
beyond the normal progression of her coronary artery disease 
because of VA treatment.  Although the veteran contends that 
cardiovascular medications might have prevented her 
myocardial infarctions, there is no competent medical 
evidence to support that argument in this specific case.  
Indeed, there is no competent evidence suggesting that either 
her coronary artery disease or her myocardial infarctions 
could have been avoided if VA had provided her with 
cardiovascular medications or treatment in the months 
preceding her first heart attack.  In the absence of any such 
competent evidence, compensation under 38 U.S.C.A. § 1151 
must be denied.  

The veteran herself contends VA was careless and negligent in 
their failure to adequately diagnosis and treat her 
cardiovascular disability.  Specifically, she contends that 
she was treated for gastrointestinal problems without regard 
to possible cardiovascular problems.  However, as a 
layperson, the veteran lacks the requisite medical expertise 
to offer a medical opinion, without competent substantiation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

At the March 2005 hearing before the Board, in response to 
questioning as to whether any VA or non-VA doctor had told 
her that VA should have treated her differently, the veteran 
did not mention any such relevant evidence.  In fact, she 
indicated that she did not "get a chance to talk with the 
doctors."  Moreover, in all of the available medical 
records, both from VA and non-VA sources, the Board can 
discern no mention of any relationship between VA's treatment 
of the veteran in 1996 and the existence of her 
cardiovascular disability and myocardial infarctions.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a cardiovascular disability, as the veteran has not 
demonstrated such a disability was either caused or 
aggravated by any act of commission or omission by the VA.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).






ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cardiovascular disorder, including myocardial infarctions, is 
denied.  


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


